Mitchell, J.
— This action involves the validity of assessments against property in a local improvement district in the city of Bremerton. An appeal was taken to the superior court by Mrs. Anna Schmidt and C. M. Rivers, owners of the property affected by the assessment, from the assessment made by the city council. The superior court found the assessments complained of to have been arbitrarily and excessively made and granted a reduction. From a judgment to that effect, the city has taken the present appeal.
On behalf of the city, a number of assignments of error have been presented and discussed in its brief. Upon the call of the case for argument in this court, the ■present city attorney, not the one who tried the case and prepared the city’s brief upon appeal, properly admitted that the only question in the case is the distribution of the assessments for the costs of the improvement. We say the admission was proper, because an examination of the record satisfies us that none of the assignments thus practically waived has any merit.
Upon the one question left in the case, the trial court found as follows:
“ (4) That thereafter, towit: on December 8, 1919, an assessment roll prepared by the city engineer of Bremerton, was submitted to the city council of Bremerton, which after objections of the appellants herein had been overruled, was approved by ordinance No. 675. That the assessment of appellants’ property under said roll is not in accordance with the benefits derived from the improvement, but is arbitrary and assessed upon a fundamentally wrong basis, in this, to-wit : that appellants are assessed at the rate of $456.88 per lot on lots 15,16,17 and 18, block 4, of the Original Town of Bremerton, and $167.53 on fractional lot 19, adjoining said property described, which assessments are in excess of any and all benefits derived by said property from said improvement; and further, in that *645lots of the same size directly across the street from the property of appellants, were assessed only $9.46 per lot, although said lots are equally benefited by the said improvement; and further, in that lots of the same Size in the blocks adjacent to the block wherein the lots of appellants lie, also facing on Washington Avenue, are assessed $9.46 per lot, or less, although the same are equally benefited with the lots of the appellants.
“ (5) That the lots of the appellants were benefited by said improvement to the amounts hereinafter set forth, and no more:
Lot 15, block 4, Original Town of Bremerton, $125.00
Lot 16, block 4, Original Town of Bremerton, $125.00.
Lot 17, block 4, Original Town of Bremerton, $125.00.
Lot 18, block 4, Original Town of Bremerton, $125.00.
Fractional lot 19, Blk 4, Original Town of Bremerton, $25.00.”
While there was some conflict in the evidence, it, without question, strongly supports and preponderates in favor of the findings, especially in view of the admitted theory or basis of the judgment and opinions of the city’s witnesses, which we think were erroneous.
Affirmed.
Parker, C. J., Fullerton, Holcomb, and Hovey, JJ., concur.